DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/19/2021 is acknowledged.
Claims 1-2, 6, 16-20, 22-23, 29, 34, 39, 94, 96, 99, 113-114, and 129-135 are pending.
Claims 94, 96, 99, and 113-114 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-2, 6, 16-20, 22-23, 29, 34, 39, and 129-135 are currently under examination.

Information Disclosure Statement
	The information disclosure statement filed on 7/29/2020 has been considered.  A signed copy is enclosed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 16-19, 29, 34, 39, 131, and 135 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,493,113. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to methods of treating immune disorders or cancer by administering a pharmaceutical composition comprising a Lachnospiraceae bacterium.
The patented claims are drawn to methods of treating immune diseases including Crohn’s disease and multiple myeloma by administering a composition comprising a Blautia strain.  Administration can be oral, rectal, intravenous, or subcutaneous.  The composition can comprise live, attenuated, or killed bacteria.  Additionally, chemotherapy agents can be administered.  Therefore, the patented claims anticipate the instant claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6, 16-20, 22-23, 29, 34, 39, and 129-135 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification 
The instant claims are drawn to methods of treating immune disorders or cancer by administering a pharmaceutical composition comprising a Lachnospiraceae bacterium.  The immune disorders that are encompassed include a very large genus of diseases with different etiologies including Type 1 diabetes, allergic contact dermatitis, colon inflammation, rheumatoid arthritis, multiple sclerosis, and multiple types of cancer.  Lachnospiraceae is a family of bacteria that includes more 24 named genera of bacteria.  The bacteria encompassed by claims 2 and 129 are required only to have 90% sequence identity with the 16S sequences listed in Table 1.  
The specification does not show any treatment of any disease other than two examples where a strain of Ruminicoccus gnavus inhibited colorectal carcinoma tumor growth in a mouse model and where an orally administered strain of Tyzzerella nexilis inhibited colorectal carcinoma tumor growth.  No other bacteria and no other diseases were tested.  
The claims require any of a vast genus of bacteria to be capable of treating any of a large genus of disparate diseases.  However, beyond two specific strains treating colorectal carcinoma tumor growth in a mouse model, no guidance is provided regarding what bacteria are capable of treating what diseases.
  Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)

With the exception of the use of Ruminicoccus gnavus or Tyzzerella nexilis in the treatment of colorectal carcinoma tumors, the skilled artisan cannot envision the encompassed bacteria, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. 
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:


Therefore, only the use of Ruminicoccus gnavus or Tyzzerella nexilis in the treatment of colorectal carcinoma tumors but not the full breadth of the claims, meet the written description provision of 35 USC 112, first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision. (See page 1115).  

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 20, 22-23, 129, and 132-134 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 20, 22-23, 129, and 132-134 are indefinite because they refer to a Table in the specification.  Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there 
Claim 2 is rendered indefinite by the phrase “at least 90% genomic, 16S and/or CRISPR sequence identity to the nucleotide sequence of a bacterial strain listed in Table 1.”  First, the sequences listed in Table 1 are 16S sequences.  Therefore they are not genomic or CRISPR sequences.  Additionally, it is not clear what “the nucleotide sequence of a bacterial strain listed in Table 1” means.  It is not clear if applicant is referencing only the sequences listed in the Table or if the claims encompass bacteria that have sequence identity with sequences that are present in the bacterial strains listed in the Table.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 16-20, 22-23, 29, 34, 39, 129, and 131-135 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry et al (US Patent Application Publication 2016/0143961; IDS filed on 7/29/2020).
The instant claims are drawn to methods of treating immune disorders or cancer by administering a pharmaceutical composition comprising a Lachnospiraceae bacterium.
Berry et al disclose methods of treating immune disorders including Crohn’s disease, Type I diabetes, and multiple myeloma by administering compositions comprising a single species of bacteria (see paragraphs 0013, 0017, and 0021).  The bacteria include the strain listed as Clostridium symbiosum, with a 16S sequence of SEQ ID NO:652, which matches the instant SEQ ID NO:6, listed in Table 1, at 100% (see Table 1, page 119). As the composition can 7 to 1011 bacteria (see paragraph 0393).  The bacteria can be attenuated or live (see paragraphs 0211 and 0599).  The bacterial composition can be included in a combination therapy with mercaptopurine, which is a chemotherapy agent (see paragraph 0436).

Claims 1, 6, 16-19, 29, 34, 39, 130-131, and 135 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goodman et al (US Patent 10,493,113).
The applied reference has a common applicant and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The instant claims are drawn to methods of treating immune disorders or cancer by administering a pharmaceutical composition comprising a Lachnospiraceae bacterium.
Goodman et al disclose methods of treating immune diseases including Crohn’s disease and multiple myeloma by administering a composition comprising a Blautia strain (see claims 1-7).  Administration can be oral, rectal, intravenous, or subcutaneous (see claim 8).  The composition can comprise live, attenuated, or killed bacteria (see claim 12).  Additionally, chemotherapy agents can be administered (see claim 18).  The composition can include both extracellular vesicles and bacteria (see column 1, lines 14-21).

 Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645